Exhibit 21.1 Subsidiaries of Cathay General Bancorp State of Incorporation Cathay Bank California Cathay Capital Trust I Delaware Cathay Capital Trust II Delaware Cathay Capital Trust III Delaware Cathay Capital Trust IV Delaware Cathay Statutory Trust I Connecticut GBC Venture Capital, Inc. California Asia Realty Corp. New York Subsidiaries of Cathay Bank Cathay Holdings LLC Texas Cathay Holdings 2, LLC Texas Cathay Holding 3, LLC Texas GBC Real Estate Investments, Inc. California Cathay New Asia Community Development Corporation Illinois
